ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-217, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that JOHN E. TIFFANY, formerly of HACKENSACK, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from practice since February 8, 2012, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(b)(failure to keep client informed about the status of the matter and respond to requests for information), RPC 1.4(c)(failure to provide sufficient information to enable client to make informed decisions), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*38It is ORDERED that JOHN E. TIFFANY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that JOHN E. TIFFANY shall remain suspended from the practice of law pending his payment of the fee arbitration award in District Docket No. VI-2011-0346F and the sanction of $500 to the Disciplinary Oversight Committee by certified check or money order as ordered on February 8, 2012, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.